           Case 1:19-cv-12125-ADB Document 29 Filed 10/18/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

    iROBOT CORPORATION,

                           Plaintiff,
    v.
                                                     C.A. No. 1:19-cv-12125-ADB
    SHARKNINJA OPERATING LLC,
    SHARKNINJA MANAGEMENT LLC,                       REQUEST FOR ORAL ARGUMENT
    AND SHARKNINJA SALES COMPANY,                    PURSUANT TO LR 7.1

                           Defendants.


                                  SHARKNINJA’S MOTION TO
                                 DISMISS, STAY, OR TRANSFER

         Defendants SharkNinja Operating LLC, SharkNinja Management LLC, and SharkNinja

Sales Company, (collectively, “SharkNinja”) hereby move, pursuant to the “first-to-file” rule and

28 U.S.C. § 1404(a), for this Court to dismiss, stay, or transfer this case to the U.S. District Court

for the District of Delaware, where another action addressing substantively the same legal and

factual questions is already pending.

         For the reasons set forth in SharkNinja’s Memorandum of Law filed with this Motion,

SharkNinja respectfully requests that this Court grant its Motion and award any further relief that

the Court may deem just.

                                  REQUEST FOR ORAL ARGUMENT

         Pursuant to Local Rule 7.1(d), Defendant hereby requests an oral argument on its Motion

to Dismiss, Stay, or Transfer.
       Case 1:19-cv-12125-ADB Document 29 Filed 10/18/19 Page 2 of 3



Dated: October 18, 2019                Respectfully Submitted,

                                       /s/ Alissa K. Lipton
OF COUNSEL:                            Alissa K. Lipton BBO #678314
                                       FINNEGAN, HENDERSON, FARABOW,
Doris Johnson Hines                    GARRETT & DUNNER, LLP
FINNEGAN, HENDERSON, FARABOW,
                                       Two Seaport Lane
GARRETT & DUNNER, LLP
                                       Boston, MA 02210-2001
901 New York Avenue, N.W.
                                       (617) 646-1643
Washington, D.C. 20001-4413
(202) 408-4000

Erika Harmon Arner                     Attorneys for Defendants SharkNinja
FINNEGAN, HENDERSON, FARABOW,          Operating LLC, SharkNinja Management
GARRETT & DUNNER, LLP                  LLC, and SharkNinja Sales Company
Two Freedom Square
11955 Freedom Drive
Reston, VA 20190
(571) 203-2700

Brian A. Rosenthal
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166
(212) 351-4000
         Case 1:19-cv-12125-ADB Document 29 Filed 10/18/19 Page 3 of 3



                               LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1, the undersigned hereby certifies that counsel for

SharkNinja have in good faith conferred with counsel for iRobot Corporation to resolve or

narrow the issues presented in this motion. SharkNinja and iRobot held a meet and confer via

teleconference on October 18, 2019, regarding the issues presented in this motion. During the

call, Brian Rosenthal was present for SharkNinja, and Gregg LoCascio was present for iRobot.

The parties were unable to reach agreement on the issues presented in this motion. SharkNinja

counsel followed up with iRobot counsel via email on October 18, 2019 to confirm the outcome

of the meet and confer.


                                                 /s/ Alissa K. Lipton
                                                 Alissa K. Lipton BBO #678314




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed through the ECF system on the

October 18, 2019 and will be sent electronically to the registered participants identified on the

Notice of Electronic Filing.


                                                 /s/ Alissa K. Lipton
                                                 Alissa K. Lipton BBO #678314
